Citation Nr: 0404429	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  99-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1991 to November 1991.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for multiple sclerosis.

In November 2000, the Board remanded the case for additional 
development.

In January 2003, the Board requested an Independent Medical 
Expert (IME) opinion.  That opinion was received at the Board 
in January 2004, and the case is now ready for adjudication.


FINDING OF FACT

Medical opinions of record indicate that the veteran's 
multiple sclerosis had its onset during his period of active 
duty for training from May 1991 to November 1991.


CONCLUSION OF LAW

Multiple sclerosis was incurred during a period of active 
military service.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for multiple sclerosis, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in granting 
the veteran's claim of service connection for multiple 
sclerosis, and the decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2003).  Active duty for training is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2003).

In this case, the veteran contends that he currently has 
multiple sclerosis that had its onset during his period of 
active duty for training from May 1991 to November 1991.  He 
testified at a hearing at the RO that he had experienced 
symptoms of tingling and numbness in his extremities while 
training in Florida in July 1991.  He also reported that he 
experienced problems with his vision during this period.  The 
veteran submitted lay statements to the effect that he 
experienced numbness during 1992 and 1993.  

The service medical records do not show any diagnosis of 
multiple sclerosis.  The first documented complaints of 
numbness of record were in August 1993, and multiple 
sclerosis was first diagnosed in 1996.

The veteran submitted a written opinion dated in September 
2000 from C.N.B., M.D., a neuro-radiologist.  Dr. B. stated 
that he had reviewed the veteran's claims folder and that:

I find no indication to suggest that MS 
had presented symptoms at any time prior 
to the patient's entry into service in 
May 1991.  The patient's description of 
experiencing the onset of episodic 
symptoms of visual disturbance, headache, 
finger and hand numbing and tingling 
during strenuous activity and during 
exposure to hot weather in 1991 are 
consistent with early exacerbations of 
MS.  It is well known that increased body 
temperature will cause MS to exacerbate.  
Because the patient is known to have MS, 
the strenuous activity in the summer heat 
of Orlando, Florida, in 1991 would likely 
cause his MS to exacerbate and 
precipitate a course of relapsing and 
remitting symptoms as he and his 
witnesses describe. 

The fluctuating hearing acuity recorded 
in service in 1991 may be related to 
central nervous system disorder such as 
MS because the audiology report states 
there was no E.N.T. problem present at 
the time of the examination.  A 
physician's assistant had the impression 
otitis media was present.  If correct, I 
would expect the hearing acuity in the 
affected ear to be diminished.  It was 
not.  Periventricular white matter 
lesions in the region of the fourth 
ventricle as noted on MRI study done July 
1996 correlate with fluctuating 
audiological findings present in 1991 and 
later in April 1996.  

It is also clear from the extensive 
disbursement of lesions present on the 
1996 MRI that the MS was present for an 
extensive period of time, likely 
including the period of his service in 
1991.

The IME opinion obtained by the Board in January 2004 was 
written by L.I.G., M.D., Professor of Neurology at the Robert 
Wood Johnson Medical School.  Dr. G. reviewed the record, 
including Dr. B.'s opinion, and concluded that:

In my opinion it is most likely that 
multiple sclerosis in this patient had 
its onset during his period of active 
duty for training between May 29, 1991 
and November 1, 1991.  I find Dr. [B.]'s 
argument sound and firmly based on the 
known, common clinical characteristics of 
multiple sclerosis.  

During the period of his active military 
service, the manifestations of MS were 
mild enough that the patient was able to 
perform his duties adequately, with 
indulgence from his superiors and help of 
his buddies.  But MS is a progressive 
illness that often does not cause 
important disability at the time of onset 
or for several years thereafter.  This 
does not change the fact that the 
(eventually) disabling illness began 
during the time of active military 
service. 

Although the appellant's diagnosis of multiple sclerosis was 
made subsequent to his period of active duty, he is now 
diagnosed with that disease, and competent medical opinion 
relates the onset of multiple sclerosis to his military 
duties during his period of active duty for training in 1991.

There must be medical evidence of a current disability; 
medical evidence or lay evidence in certain circumstances of 
in- service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability in order for a claimant 
to prevail on the issue of service connection.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet App. 341, 346 (1999).  The Board concludes that there 
is an approximate balance of the positive and negative 
evidence as to whether the above criteria have been met 
regarding the claim for service connection for multiple 
sclerosis.  As a veteran is extended the benefit of the doubt 
when the evidence is in equipoise, under 38 U.S.C.A. § 5107, 
the Board finds that service connection is warranted for 
multiple sclerosis.


ORDER


Service connection for multiple sclerosis is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



